        Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONLINE MERCHANTS GUILD,                   )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       No. 1:21-cv-00369-CCC
                                          )
C. DANIEL HASSELL,                        )
in his official capacity as               )
SECRETARY OF REVENUE,                     )
DEPARTMENT OF REVENUE,                    )
                                          )
       Defendant.                         )


 The Online Merchants Guild’s Opposition to Defendant’s Motion to Dismiss


       The Court should deny the Department’s motion to dismiss, which is contrary

to Supreme Court and Third Circuit precedent and the complaint’s allegations.

                                  Standards of Review

       FRCP 19: The moving party has the burden under Rule 19(a). Epsilon Energy

United States, Inc. v. Chesapeake Appalachia, LLC, No. 1:21-CV-00658, 2021 U.S. Dist.

LEXIS 79076, *17 (M.D. Pa. Apr. 26, 2021). The dispositive question here is whether

any absent parties are truly necessary within the meaning of Rule 19. Janney v.

Montgomery Scott, Inc. v. Shepard Niles, 11 F.3d 399, 404–05 (3d Cir. 1993).

       Standing: The Guild bears the burden to demonstrate standing consistent

“with the manner and degree of evidence required at the successive stages of



                                              1
         Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 2 of 17




litigation.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). “[A]t the pleading

stage, general factual allegations of injury resulting from the defendant’s conduct may

suffice, for on a motion to dismiss [the courts] presume that general allegations

embrace those specific facts that are necessary to support the claim.” Blunt v. Lower

Merion Sch. Dist., 767 F.3d 247, 278 (3d Cir. 2014).

        Ripeness: The Rule “12(b)(1) standard [for the Department’s facial ripeness

challenge] is functionally identical to that which the court must apply under Rule

12(b)6).” Democracy Rising PA v. Celluci, 603 F. Supp. 2d 780, 787 n.10 (M.D. Pa. 2009).

        The Merits: On a motion to dismiss, “courts accept all factual allegations as

true, construe the complaint in the light most favorable to the plaintiff, and determine

whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.” In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 341 n.42 (3d Cir. 2010).

                                          Argument

   I.      The Department’s Rule 19 argument fails because the Guild did not

           need to join its hundreds of members or Amazon.

        a. It is unnecessary to join the Guild’s members.

        The Department’s Rule 19 argument is contrary to decades of precedent and

practice in civil rights litigation. As then-Judge Alito explained, “[t]he Supreme Court

has repeatedly held that requests by an association for declaratory and injunctive relief

do not require participation by individual association members.” Hospital Council of W.

Pa. v. Pittsburgh, 949 F.2d 83, 89 (3d Cir. 1991); accord, e.g., Retired Chicago Police Ass’n v.

                                                2
        Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 3 of 17




City of Chicago, 7 F.3d 584, 601 (7th Cir. 1993) (agreeing with the Third Circuit’s

“sound” approach). Hence, the settled practice: association-led cases are common, yet

rarely if ever do they involve compulsory joinder of members. Thus, for example, it

was NFIB v. Sebelius, not NFIB and Tens of Thousands of Small Businesses v. Sebelius.

       Joinder of individual members is not necessary even if equitable claims “would

require some participation by some [association] members” to develop common facts.

Hospital Council, 949 F.2d at 89. As the Seventh Circuit explained, “[w]e can discern no

indication in Warth, Hunt, or Brock that the Supreme Court intended to limit

representational standing to cases in which it would not be necessary to take any

evidence from individual members of an association.” Retired Chicago Police Ass’n, 7

F.3d at 601–02. “Such a stringent limitation on representational standing cannot be

squared with the Court’s assessment in Brock of the efficiencies for both litigants and

the judicial system from the use of representational standing.” Id.

       Hospital Council and similar decisions govern even though they were generally

decided as associational standing cases rather than as Rule 19 cases. Rule 19 looks to

the body of law that will govern the dispute to determine whether a party is necessary.

See, e.g., Janney, 11 F.3d at 406–12 (relying on principles of substantive law and

procedural law like res judicata to analyze the Rule 19 question). It would make little

sense for association members to be unnecessary for standing purposes but necessary

under Rule 19. The Department’s view of member participation would undermine a

settled feature of federal equity practice and would call into question any number of

                                             3
        Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 4 of 17




precedents. See, e.g., Int’l Union v. Brock, 477 U.S. 274, 289–90 (1986) (refusing to

“abandon settled principles of associational standing,” which allows citizens to “pool

their capital [and] their interests” and litigate common issues, which is “advantageous

both to the individuals represented and to the judicial system as a whole”).

       Here, the Guild challenges an overarching policy based on a common fact

pattern: the Department’s decision to deem the presence of goods in Amazon’s

Pennsylvania FBA warehouses sufficient to give the Department registration authority

over the FBA merchants who supplied those goods. The general lawfulness of that

common policy does not depend on the specifics of hundreds of individual members.

If the Department needs information about how Guild members interact with

Amazon, the Department can obtain it from the Guild or from representative

members through standard third-party discovery tools. For similar reasons, if the

Department needs individual-specific information to ensure it complies with any

injunction, the Department can obtain it without joining those individuals as parties.

Joinder of the Guild’s members is unnecessary.

       b. Joinder of Amazon is unnecessary.

       Amazon is not a necessary party under Rule 19(a)(1)(A) or (B) because the

Guild does not seek to enforce the Business Solutions Agreement between members

and Amazon and Amazon has no qualifying legal interest in this case. Guild members’

contractual relationship with Amazon simply informs the factual background: how it

came to be that goods FBA participants supply to Amazon are in Amazon’s

                                             4
       Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 5 of 17




Pennsylvania warehouses. Analyzing constitutional law on top of that background

does not require litigation of the contract as such, much less Amazon’s joinder.

      The Department invokes the doctrine that “a contracting party is the paradigm

of an indispensable party,” Doc. 50 at 9, but takes that doctrine out of context.

Contract counter-parties may be indispensable in suits seeking to “invalidate the

contract,” or where there are potential co-plaintiffs affected by the same alleged

breach, because in those instances the court probably needs all parties before it to

adjudicate their rights consistently. Nomanbhoy v. Boxwalla, No. 12 C 5969, 2013 U.S.

Dist. LEXIS 11345 (N.D. Ill. Jan. 29, 2013) (synthesizing the “prevailing view among

the courts of appeals,” including the Third Circuit).

      But the mere existence of a contract does not make every party to that contract

indispensable in every suit involving the contract. That is why the Third Circuit—in

the Department’s main Rule 19 case—recognized a long line of authority under which

“court[s] have power to grant complete relief in [the] absence of” all parties to a

contract. Janney, 11 F.3d at 406 (3d Cir. 1993). The operative question under Rule

19(a)(1)(A) is not whether there are present and absent parties to a contract, but

whether the Court can afford “complete relief . . . in a suit [involving] only one of




                                            5
        Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 6 of 17




them.” Id. If the Court can grant complete relief to the existing parties, the “effect a

decision may have on the absent party is not material.” Id. at 405.1

       This dispute is between the Guild and its members on the one hand, and the

Department on the other. The Guild does not seek enforcement of the Amazon

BSA—vis-à-vis Amazon or anyone else. The Court can grant complete relief without

Amazon’s involvement, and Amazon is thus unnecessary under Rule 19(a)(1)(A).

       Amazon is not a necessary party under Rule 19(a)(1)(B) for two reasons. First,

Amazon “cannot qualify as necessary” because it lacks a “legally protected interest . . .

in the action.” Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216, 230 (3d Cir. 2005).

The Guild seeks resolution of its members’ registration obligations to the

Department, not disposition of a res to which both Amazon and members claim title,

or adjudication of obligations as between Amazon and members. The Department

points out that the BSA contains a term under which FBA suppliers are “responsible

for the collection, reporting, and payment of any and all of Your Taxes,” Doc. 50 at

13, but the Guild is not asking the Court to allocate tax liability as between members

and Amazon under the BSA. Tax liability is a matter of state and federal law, not

private contract, anyway, as the Department would surely argue if the Department

were seeking to collect taxes rather than dismiss this case. See Scripto v. Carson, 362 U.S.



1
 The Advisory Committee made “stylistic only” changes to Rule 19 in 2007. FRCP 19
Adv. Comm. Note. Accordingly, references in pre-2007 cases to former sections (a)(1)
and (a)(2), such as in Janney, now correspond to (a)(1)(A) and (a)(1)(B), respectively.

                                              6
          Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 7 of 17




207, 211 (1960) (the courts do not “permit formal ‘contractual shifts’” to alter tax

liability because it would “open the gates to a stampede of tax avoidance”). At the

very most, Amazon would have “merely a financial interest or interest of

convenience” in this case, which is insufficient. Liberty Mut. Ins. Co., 419 F.3d at 230.

          Second, Rule 19(a)(1)(B) is concerned with whether a judgment would have

preclusive effects on the absent party’s legal rights, not indeterminate effects on other

interests. See, e.g., Janney, 11 F.3d at 409 (rejecting application of now-Rule

19(a)(1)(B)(i) because the defendant did not establish that a judgment would

“preclude the absent party with respect to an issue material to the absent party’s rights

or duties under standard principles governing the effect of prior judgments”); id. at

411–12 (rejecting application of what is now Rule 19(a)(1)(B)(ii) because an “outcome

adverse” in the instant action “does not have any legal effect on whatever right” may

be at issue in a separate action). Amazon’s joinder is unnecessary.2

    II.      The Court has subject-matter jurisdiction.

          As the Guild explained in preliminary injunction briefing responding to more

or less the same arguments, the Guild has standing and its claims are ripe. For

efficiency, the Guild will concentrate below on the Department’s new variations on

those arguments.



2
 Because the Department did not meet its burden under Rule 19(a), it is
“unnecessary” to consider whether any parties are “indispensable” under Rule 19(b).
Janney, 11 F.3d at 413.

                                             7
        Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 8 of 17




   a. The Guild has organizational standing.

       The Department primarily appears to argue that the Guild has been

insufficiently injured by the Department’s challenged conduct, but that argument is at

odds with the law and the allegations. “In the context of a motion to dismiss, . . . the

injury-in-fact element is . . . very generous, requiring only that claimant allege some

specific, identifiable trifle of injury.” Blunt, 767 F.3d at 278 (emphasis in original).

       The Guild has alleged more than a trifle. As the Complaint and associated

declaration of the Guild’s Executive Director outline, the Guild’s general mission

involves policy advocacy and member education “and similar traditional trade

association work” in the service of a “free and fairly regulated online marketplace.”

Doc. 1 ¶¶ 14–15; Doc. 1-4 ¶ 3. But the Guild has been forced to address the

Department’s challenged actions as a result of members’ concerns with the

Department’s registration efforts. Doc. 1-4 ¶¶ 23–28. Mr. Rafelson expanded on the

Guild’s mission and the diversion of resources at the preliminary injunction hearing.

The Department also disputes the causal connection between the Department’s

actions, Guild members’ fears, and the Guild’s response. See Doc. 50 at 13. But at this

stage, the Court has to assume that Guild’s members’ concerns in response to the

Department’s letters are genuine (as was evident at the preliminary injunction

hearing). The Department can test the Guild’s injuries during discovery, but there is

enough to meet the minimal Blunt injury standard.




                                              8
          Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 9 of 17




       Lastly, the Department asserts that the Guild’s members’ pre-enforcement

concerns do not satisfy the Susan B. Anthony List standard. But as the Guild has

explained, the Guild’s members reasonably fear the “enforcement action” the

Department expressly threatened, as well as the burdensome costs of complying with

the Department’s demands. Doc. 26 at 5–8. That is a cognizable injury for this stage.

   b. The Guild’s claims are ripe.

       The Department’s latest ripeness argument is inapt. The gist seems to be that

the Department has questions about how Amazon comes to store goods in

Pennsylvania warehouses (questions one would hope the Department would have

investigated before launching a mass-registration effort), and whether Guild members

had goods stored in those warehouses. Those evidentiary questions will have to be

addressed on an evidentiary record, not decided against the Guild on the papers.

   III.     The Guild’s claims satisfy Rule 12(b)(6).

       a. The Guild states a due process claim.

       The Due Process Clause restricts the Department’s regulatory authority over

non-residents. That general principle is older than our Nation. See, e.g., Miller Bros. v.

Md., 347 U.S. 340, 342 (1954) (invoking the “venerable” principle that “[j]urisdiction

is as necessary to valid legislative as to valid judicial action”).

       In the tax context, the Supreme Court has relied on the same due process

decisions as in the familiar civil litigation context. See, e.g., S.D. v. Wayfair, 138 S. Ct.

2080, 2093 (2018) (relying on Burger King v. Rudzewicz, 471 U.S. 462 (1985)); Quill Corp.

                                               9
       Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 10 of 17




v. N.D., 504 U.S. 298, 307 (1992) (relying on Int’l Shoe Co. v. Washington, 326 U.S. 310

(1945)); cf. Am. Charities for Reasonable Fundraising Regulation, Inc. v. Pinellas County, 221

F.3d 1211, 1216 (11th Cir. 2000) (linking the test for “legislative jurisdiction” to the

traditional due process personal jurisdiction test).3

       The core due process requirement is minimum contacts. Wayfair, 138 S. Ct. at

2085. That standard looks to whether the putative subject of jurisdiction

“purposefully availed itself of the privilege of conducting activities within the forum

State, thus invoking the benefits and protections of its laws.” Shuker v. Smith &

Nephew, PLC, 885 F.3d 760, 780 (3d Cir. 2018). The “unilateral activity of a third party

[] cannot satisfy the requirement of contact with the forum State necessary to establish

jurisdiction.” Walden v. Fiore, 571 U.S. 277, 291 (2014). And jurisdiction must rest on

something other than the stream of commerce carrying a good into a state. Shuker,

885 F.3d at 780 (explaining that a “plurality of Supreme Court Justices has twice

rejected” the stream-of-commerce theory, which the Third Circuit has “decline[d] to



3
  At the preliminary injunction hearing, the Court raised the thoughtful question
whether the due process standard might perhaps be different for tax-related
registration as opposed to actual taxation. The Guild is not aware of case law to that
effect in the due process context, which tends to take a categorical approach to the
threshold minimum contacts question—the state either has or lacks jurisdiction over
the person, regardless of what the state’s interest is. Cf., e.g., Bristol-Myers Squibb Co. v.
Super. Ct., 137 S. Ct. 1773, 1781 (2017) (rejecting the “California Supreme Court’s
‘sliding-scale approach’” to specific jurisdiction as “difficult to square with our
precedents”). In the adjacent Commerce Clause context, by contrast, the undue-
burden analysis would involve a weighing of the costs and benefits of the particular
measure under review.

                                               10
       Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 11 of 17




adopt”). Likewise, “efforts to exploit a national market that necessarily included

Pennsylvania are insufficient” to create jurisdiction. Id.

       Guild members do not deliberately seek affiliation with Pennsylvania by merely

participating in Amazon’s FBA program. Doc. 1 at ¶¶ 19–23; 26–27. To the extent

goods they supply to Amazon are in Pennsylvania, it is because the stream of

commerce—as unilaterally controlled by Amazon—carried them there as opposed to

elsewhere on the continent. At this stage, those allegations plausibly support the

Guild’s theory that the Department lacks personal jurisdiction over the Guild’s

members based on their FBA participation.

       The Department does not address the controlling precedents. Instead, the

Department argues that Wayfair did away with the Due Process Clause in the tax

context, such that a showing of Commerce Clause nexus suffices for due process

purposes too. See Doc. 50 at 17. Wayfair held no such thing. The “nexus” language the

Department cites about availing oneself of the “substantial privilege” of “carrying on

business” in the jurisdiction relates to the Complete Auto test, which is a Commerce

Clause test. See Wayfair, 138 S. Ct. at 2099; see also id. at 2093 (explaining that

Commerce Clause nexus and Due Process Clause minimum contacts are “closely

related” standards, but the standards are not “identical or conterminous”); accord Quill

Corp., 504 U.S. at 305 (explaining that the clauses and their respective tests “are

analytically distinct” because the clauses “reflect different constitutional concerns”

and implicate different grants of power to government). Wayfair was significant

                                              11
       Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 12 of 17




practically, but doctrinally what Wayfair did was targeted: eliminate the bright-line

physical-presence rule under the Commerce Clause, not erase other traditional

protections. See, e.g., 138 S. Ct. at 2098–99 (explaining that various “other aspects” of

Supreme Court doctrine will continue to govern the interstate economy).

       So the question remains whether the Department can satisfy the traditional due

process standard as reflected in multiple Supreme Court and Third Circuit cases.

Instead of engaging with those cases, the Department relies on the Oberdorf litigation

to argue about what the Department thinks the law should be. Doc. 50 at 17

(incorporating Doc. 46 at 17). See also Oberdorf v. Amazon.com, Inc., 930 F.3d 136 (3d

Cir. 2019) (holding Amazon is liable as a seller under Pennsylvania product liability

law), vacated by 936 F.3d 182 (3d Cir. 2019) (en banc), certified to the Pennsylvania Supreme

Court by 818 F. App’x 138 (3d Cir. 2020). Whatever Oberdorf means for product liability

law, it is not a due process case; it did not seek to, and did not, overrule a developed

body of law rejecting the Department’s position. The Guild states a plausible claim.

       b. The Guild states a Commerce Clause claim.

       The Commerce Clause imposes various limits on state authority over interstate

commerce. Wayfair, 138 S. Ct. at 2089–90. There are “two primary principles” that

animate Commerce Clause jurisprudence. Id. at 2090. State regulations (1) “may not

discriminate against interstate commerce,” and (2) “may not impose undue burdens

on interstate commerce.” Id. Whether a burden is undue tends to require a “sensitive,

case-by-case analysis of purposes and effects.” Id. at 2094. Wayfair identified some

                                              12
       Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 13 of 17




features of state tax regimes that could impose undue burdens on small e-commerce

merchants in particular, including state regimes that place onerous compliance

burdens on merchants who make a modest amount of sales, and retroactive changes

in liability, among others. Id. at 2098.

       The Guild’s Complaint raises several Commerce Clause concerns. Among

them, the Guild alleges that the Department’s decision to compel non-resident

merchants to register as tax collectors for Amazon’s sales is driven by discrimination

in favor of Amazon’s local presence and power. Doc. 1 ¶ 54. The Guild also

challenges the Department’s application of the Commonwealth’s “Wayfair threshold,”

which is supposed to protect small non-residents from excessive compliance burdens

in multiple states. Doc. 1 ¶ 40. According to the Department’s registration demands,

non-residents are not really non-residents if Amazon chooses to store goods they

supplied in a Pennsylvania warehouse. Id. ¶ 47. That position would nullify Wayfair,

which the Department cannot do.4

       The Department’s motion does not challenge the Guild’s legal theories, but

summarily asserts that the supporting allegations are insufficient. The complaint and

supporting affidavits, however, explain both the Department’s actions and how those



4
  Although the Department refers to the extraterritoriality doctrine, Doc. 50 at 18, the
Guild does not bring a claim under that aspect of the Commerce Clause because there
is no argument that the Department is, for example, seeking to set prices in the
interstate market. See Doc. 1 at Count 2 (not mentioning the extraterritoriality
doctrine).

                                           13
       Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 14 of 17




actions are perceived by and are impacting real people and burdening their

participation in interstate commerce. E.g., Doc. 1 ¶¶ 44; Doc 1-2 ¶¶ 7–11; Doc. 1-3 ¶¶

8-12. Those claims will be fleshed out in discovery, but the Department cannot defeat

allegations by simply discounting them. The Commerce Clause claims are plausible.

       c. The Guild states an Internet Tax Freedom Act claim.

       The Internet Tax Freedom Act prohibits states from imposing “discriminatory

taxes on electronic commerce,” one form of which is imposing “an obligation to

collect or pay the tax on a different person or entity than in the case of transactions

involving similar property, goods, services, or information accomplished through

other means.” ITFA § 1101(a)(2); § 1105(2)(A)(iii), codified at 47 U.S.C. § 151, Note.

Essentially, states must impose the same tax-related obligations on e-commerce

businesses and comparable brick-and-mortar businesses; contrary laws are preempted.

See, e.g., Performance Mktg. Ass’n v. Hamer, 998 N.E.2d 54, 57 (Ill. 2013) (striking down

tax obligation imposed on e-commerce but not brick-and-mortar retailers).

       Amazon FBA operates like a consignment operation, with Amazon taking

physical custody of goods, interfacing with customers, processing sales, and conveying

goods to customers. Doc. 1 ¶¶ 19–24. The Guild alleges that the Department of

Revenue does not, in practice, compel suppliers of brick-and-mortar consignment

stores to register as putative tax collectors. Id. ¶ 60. After all, the stores, not the

suppliers, are at the point of sale and actually collect money from consumers.




                                              14
       Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 15 of 17




      But, the Guild alleges, the Department “has adopted a special practice by

seeking to treat Amazon’s consignor-suppliers as tax agents and requiring them to

register accordingly.” Id. The reason, the Guild alleges, is Amazon’s relative economic

and political power as compared to the Guild’s non-resident members. Id. ¶¶ 4; 54. If

discovery bears that theory out, that discriminatory treatment would violate the

Internet Tax Freedom Act.

      The Department does not contest the Guild’s legal theory, but simply disputes

the factual allegations. Doc. 50 at 18. Without discovery into how the Department has

treated similar businesses (and what explains the apparent preferential treatment for

Amazon), the Guild cannot be expected to prove its theory on the merits. The Court

should accordingly deny the Department’s challenge to the pleadings.

                                     Conclusion

      For the foregoing reasons, the Online Merchants Guild respectfully requests

that the Court deny the Department’s motion to dismiss.

                                          ***

      Respectfully submitted this 27th day of May, 2021.

                                        s/ Aaron K. Block

                                        David F. Wilk
                                        ID#65992
                                        Lepley, Engelman, Yaw & Wilk, LLC
                                        140 East Third Street
                                        Williamsport, Pennsylvania 17701
                                        570-323-3768
                                        davew@lepleylaw.com

                                          15
Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 16 of 17




                            Aaron K. Block (admitted pro hac vice)
                            The Block Firm LLC
                            4200 Northside Parkway
                            Building 1, Suite 200
                            Atlanta, Georgia 30327
                            404-997-8419
                            aaron@blockfirmllc.com

                            Paul S. Rafelson (pro hac vice motion filed)
                            Rafelson Schick, PLLC
                            2255 Glades Road, Suite 319
                            Boca Raton, Florida 33431
                            833-326-6529
                            paul@frsattorneys.com
                            Counsel for the Online Merchants Guild




                              16
      Case 1:21-cv-00369-CCC Document 51 Filed 05/27/21 Page 17 of 17




                              Certificate of Service

      I hereby certify that I served the foregoing via the Court’s CM/ECF system

this 27th day of May, 2021.

                                      s/ Aaron K. Block
                                      Aaron K. Block




                                        17
